Citation Nr: 1603739	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-18 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cerebellar ataxia, with significant atrophy of the cerebellum.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1984 to February 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


REMAND

The Veteran is seeking entitlement to service connection for cerebellar ataxia, with significant atrophy of the cerebellum.  Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" from 38 U.S.C. §§ 310, 331, and the term "defect" from 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)). In contrast, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  In drawing a distinction between these two terms, VAOPGCPREC 82-90 indicates that a "disease" generally refers to a condition considered capable of improving or deteriorating, whereas a "defect" refers to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

Moreover, while it is clear that congenital or developmental "defects" may not be service-connected because they are not diseases or injuries under the law, many such defects can be subject to superimposed disease or injury.  If, during an individual's military service, a superimposed disease or injury does occur, service-connection may indeed be warranted for the resultant disability.  See VAOPGCPREC 82-90.  

In this case, the Veteran was afforded a VA examination in May 2012.  The VA examiner reviewed the evidence of record, including the Veteran's service treatment records, his post-service VA and private medical records, and his lay statements.  Thereafter, the examiner conducted a physical evaluation of the Veteran and diagnosed the Veteran's neurological disorder as "cerebellar ataxia with significant atrophy of [the] cerebellum."  The examiner described this disorder as "familial."  In particular, the examiner stated, "Given his symptoms and review of his records, [the Veteran] most likely had cerebellar ataxia most of his life."  The examiner observed that the Veteran's poor coordination was noted on his service enlistment examination in September 1983.  The examiner also commented that the Veteran's service treatment records showed that he sustained a few falls while on active duty.  The examiner then opined that the Veteran's problems with coordination and falls in service were most likely due to his cerebellar ataxia which had been getting worse and which would likely continue to worsen over time.  However, the examiner did not distinguish whether the Veteran's familial cerebellar ataxia, with significant atrophy of the cerebellum, was considered a "disease" or "defect."  Similarly, the examiner did not provide a medical opinion addressing (1) whether the Veteran's military service aggravated the Veteran's cerebellar ataxia, with significant atrophy of the cerebellum, beyond its normal progression, and (2) whether he incurred a superimposed disease or injury during service which aggravated his cerebellar ataxia, with significant atrophy of the cerebellum, beyond its normal progression.
Under these circumstances, the RO must obtain any outstanding pertinent VA or private treatment records not already associated with the electronic claims files.  Thereafter, the RO must schedule the Veteran for an appropriate examination to determine the nature and etiology of his familial cerebellar ataxia, with significant atrophy of the cerebellum.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim on appeal, including medical records from any VA and non-VA medical providers who treated the Veteran for his familial cerebellar ataxia, with significant atrophy of the cerebellum.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented by the RO.  

If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the nature and etiology of his familial cerebellar ataxia, with significant atrophy of the cerebellum.  The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide opinions as to the following:

a)  Is the Veteran's current familial cerebellar ataxia, with significant atrophy of the cerebellum, a congenital or developmental defect, OR a congenital or developmental disease?

b)  If the Veteran's current familial cerebellar ataxia, with significant atrophy of the cerebellum, is deemed to be a congenital or development defect, the examiner must opine as to whether there was any superimposed disorder during the Veteran's active duty service.

c)  If the Veteran's current familial cerebellar ataxia, with significant atrophy of the cerebellum, is deemed to be a congenital or developmental disease, the examiner must opine as to whether it was aggravated beyond its natural course by the Veteran's active duty service.

d)  If the examiner finds that there are no congenital or developmental neurological defects or diseases, or if additional neurological disorders are found on evaluation, the examiner must then opine as whether any currently or previously neurological disorder, including familial cerebellar ataxia, with significant atrophy of the cerebellum, was incurred in, due to, or otherwise etiologically related to the Veteran's active duty service.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




